DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/2021 and 4/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Line 13 of claim 1 states “wherein the processing logic configured”. The examiner believes this should read “wherein the processing logic is configured...”
In regard to all of the dependent claims, the preamble of “The device of claim” should read “The infusion pump device of claim” to provide consistent use of terminology throughout the claims.
On line 1 of claim 5, there is no antecedent basis for “the plunger assembly”.
On line 6 of claim 9, there is no antecedent basis for “the plunger”.
On line 1 of claim 13, there is no antecedent basis for “the plunger assembly”.
On line 7 of claim 17, there is no antecedent basis for “the plunger”.
On line 1 of claim 18, there is no antecedent basis for “the plunger assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-10, 13-14, and 17-18 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Causey, III et al. (US 2007/0100283; hereafter Causey).
In regard to claim 9, Causey discloses an infusion pump device (10) for delivering infusible fluid to a user, the device comprising: a reusable pump portion (22) comprising a motor assembly (48); and a disposable portion (12) in removable relation to the reusable pump portion, the disposable portion comprising: a plunger rod (54), the plunger rod connected to the plunger (56) and extending away from the plunger to a distal end, the plunger rod having a threaded portion (72) extending over an entire length of the plunger rod from the plunger to the distal end (see Figure 5), wherein the plunger rod is displaceable by the motor assembly (par. [0066] and [0069]).
In regard to claim 10, Causey teaches wherein the disposable portion further comprises a needle (refer to figure 2, infusion set which inherently includes a needle connected to disposable housing).
In regard to claim 13, Causey teaches wherein the plunger assembly further comprises at least one seal (66).
In regard to claim 14, Causey teaches a device further comprising processing logic for executing one or more processes in the reusable pump portion (refer to par. [0011] and [0020] “software.” Further refer to par. [0017] “programmable chip.”).
In regard to claim 17, Causey teaches the invention as claimed and further teaches a nut assembly (refer to par. [0071]).
In regard to claim 18, refer to above rejections.
Claims 9-13 and 17-19 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Stutz Jr., et al. (US 2004/0176725; hereafter Stutz).
In regard to claim 9, Stutz teaches an infusion pump device for delivering infusible fluid to a user, the device comprising: a reusable pump portion (refer to figure 5) comprising a motor assembly (301); and a disposable portion (303) in removable relation to the reusable pump portion, the disposable portion comprising: a plunger rod (302, 308), the plunger rod connected to the plunger and extending away from the plunger to a distal end, the plunger rod having a threaded portion extending over an entire length of the plunger rod (refer to figure 5) from the plunger to the distal end, wherein the plunger rod is displaceable by the motor assembly.
In regard to 10, Stutz teaches wherein the disposable portion further comprises a needle (refer to passages 0035,0038, and 0041).
In regard to claim 11, Stutz teaches wherein the disposable portion further comprises a rubber septum (refer to passage 0038). 
In regard to claim 12, Stutz teaches wherein the disposable portion further comprises a needle, wherein when the disposable portion is attached to the reusable pump portion, the needle pierces the septum (refer to passage 0038).
In regard to claim 13, Stutz teaches wherein the plunger assembly further comprises at least one seal (323; and further refer to passage 0042).
In regard to claim 17, Stutz teaches the invention as disclosed and further teaches a nut assembly (806a, 306b).
In regard to claims 18 and 19, refer to above rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 15-16, and 20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Causey or Stutz in view of Das (US 6,423,035).
Causey/Stutz fail to disclose processing logic for executing one or more processes in the reusable pump portion, wherein when the disposable portion is attached to the reusable pump portion the plunger rod is engaged with the motor assembly, and wherein the plunger rod is displaceable by the motor assembly, and wherein the processing logic configured to monitor a displacement of the plunger rod to determine if the plunger rod was displaced an expected displacement in response to displacement by the motor assembly; and wherein if the plunger rod was not displaced the expected displacement, initiating an alarm sequence on the infusion pump device as is recited in claims 1, 15, 16 and 20 or a battery assembly configured to power the infusion pump device, wherein the processing logic configured to: compare an actual voltage level of the battery assembly to a minimum voltage requirement to determine if the actual voltage level meets the minimum voltage requirement; and if the actual voltage level does not meet the minimum voltage requirement, initiating an alarm sequence on the infusion pump device as is recited in claim 2.
Das discloses wherein the disposable portion comprising a plunger rod (15), the plunger rod (15) connected to the plunger (20) and extending away from the plunger to a distal end, the plunger rod having a threaded portion (see col. 6, lines 5-11), wherein when the disposable portion is attached to the reusable pump portion the plunger rod is engaged with the motor assembly, and wherein the plunger rod is displaceable by the motor assembly, and wherein the processing logic is configured to monitor a displacement of the plunger rod to determine if the plunger rod was displaced an expected displacement in response to displacement by the motor assembly; and wherein if the plunger rod was not displaced the expected displacement initiating an alarm sequence on the infusion pump device (via force and/or position sensors; see col. 6, line 12- col. 11, line 45) and further discloses processing logic (200) for executing one or more processes in the reusable pump portion (see col. 6, line 64- col. 7, line 67); a battery assembly (70, 220) configured to power the infusion pump device, wherein the processing logic is configured to: compare an actual voltage level of the battery assembly to a minimum voltage requirement to determine if the actual voltage level meets the minimum voltage requirement; and if the actual voltage level does not meet the minimum voltage requirement, initiating an alarm sequence on the infusion pump device (see col. 7, lines 37-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the devices of Causey or Stutz with the teachings of Das in order to provide greater control over drug delivery to the patient.
The dependent claims are addressed in the 102 section above.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 9,446,188. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,632,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,446,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,500,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,967,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783